Cite as: 592 U. S. ____ (2021)            1

                     GORSUCH, J., dissenting

SUPREME COURT OF THE UNITED STATES
     SHELDON SILVER v. UNITED STATES, ET AL.
   ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED
   STATES COURT OF APPEALS FOR THE SECOND CIRCUIT
              No. 20–60. Decided January 25, 2021

  The petition for a writ of certiorari is denied.
  JUSTICE GORSUCH, with whom JUSTICE THOMAS joins,
dissenting from denial of certiorari.
  Normally, extortion and bribery are treated as distinct
crimes. In Evans v. United States, 504 U. S. 255 (1992),
however, this Court conflated them for purposes of the
Hobbs Act when a public official is the defendant. Id., at
260. Chief Justice Rehnquist and Justices Scalia, THOMAS,
and BREYER have all questioned that judgment. See id., at
278 (THOMAS, J., joined by Rehnquist, C. J., and Scalia, J.,
dissenting); Ocasio v. United States, 578 U. S. ___, ___
(2016) (BREYER, J., concurring) (slip op., at 1); id., at ___–
___ (THOMAS, J., dissenting) (slip op., at 1–2). I would have
granted this case to reconsider Evans in light of these
thoughtful criticisms.